                 1:21-cv-00102-TMC                Date Filed 03/23/21        Entry Number 19            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


             Ryan Randolph McLeod,
                     Plaintiff
                        v.                                                  Civil Action No.       1:21-cv-00102-TMC
  Dr. Marion Davis Mental Health Examiner; Lynn
  Melton Mental Health Examiner; Barbara Darlene                    )
                                                                    )
                   McDonald,
                                                                    )
                                                                    )
                                                                    )



                         Defendants.

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of   %, along with
costs.
 O The plaintiff, Ryan Randolph McLeod, shall take nothing of the defendants, Dr. Marion Davis Mental Health
 Examiner, Lynn Melton Mental Health Examiner and Barbara Darlene McDonald, and this action is dismissed without
 prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Timothy M. Cain, United States District Judge, presiding, adopting with the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: March 23, 2021                                                       ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
